DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/19/2022 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14, 15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US PG Pub 2015/0187789, hereinafter Lee).
Regarding claim 1, figures 1A-2H of Lee disclose a semiconductor device comprising:
a first slit (SL1) disposed at a boundary between contiguous memory blocks to isolate the memory blocks from each other, and including a first outer slit and a second outer slit, the second outer slit spaced apart in a first direction from the first outer slit by a predetermined distance;
a word line (C1) disposed, between the first and second outer slits, including a center region having a first end and a second end, and an edge region located at the first end and the second end of the center region; and
a second slit (SL2) disposed at the center region that isolates areas of the word line in the center region on either side of the second slit, wherein the word line is continuous in the edge regions.
Regarding claim 2, figures 1A-2H of Lee disclose the first and second outer slits are disposed at opposite sides of the word line with respect to the first direction, and extend in a second direction.
Regarding claim 3, figures 1A-2H of Lee disclose the second slit is shorter in a second direction length than each of the first and second outer slits.
Regarding claim 4, figures 1A-2H of Lee disclose a plurality of drain selection lines (C2) disposed between the first and second outer slits, and disposed to be spaced apart from each other by a predetermined distance with respect to the first direction.
Regarding claim 5, figures 1A-2H of Lee disclose each of the plurality of drain selection lines extends in a second direction.
Regarding claim 14, figures 1A-2H of Lee disclose the word line is defined, in a direction perpendicular to an upper surface of the substrate, as a rectilinear layer with the second slit in the center region.
Regarding claim 15, figures 1A-2H of Lee disclose the greatest dimension among the center region, a left edge region, or a right edge region in the first direction is less than the distance between the edge of the region to the edge of the word line in the first direction.
Regarding claim 19, figures 1A-2H of Lee disclose the entire claimed invention as noted in the above rejections.
Regarding claim 20, figures 1A-2H of Lee disclose a vertical channel (CH) vertically penetrating the source selection line, the plurality of word lines, and the drain selection line.

Allowable Subject Matter
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/Primary Examiner, Art Unit 2895